Concurring Opinion by
Mr. Justice Roberts:
I concur in the Court’s determination that the petition was correctly dismissed by the court below.
During the hearing following petitioner’s plea of guilty, counsel for petitioner interposed no contemporaneous objection to the introduction of the confession. Petitioner, represented by counsel, advanced no indication at trial that he felt the confession was improper evidence to use in those proceedings. On the contrary, the confession was admitted with the express consent of counsel. Petitioner took the stand and testified to the identical testimony which was set out in the confession. A record such as this makes an extremely strong showing of acquiescence by petitioner in the introduction of his confession and waiver of objection. United States ex rel. Reid v. Richmond, 295 P. 2d 83 (2d Cir.), cert. denied, 368 U.S. 948, 82 S. Ct. 390 (1961); see Commonwealth ex rel. Mitchell v. Rundle, 416 Pa. 296, 300 n. 4, 204 A. 2d 923, 925 n. 4 (1965).2 As was said in Reid, there is “no reason to *373require a state to try a criminal case on the theory that the state may not rely on concessions of counsel and the testimony of the defendant himself.” 295 F. 2d at 90.

 In State v. Mendes (R.I.), 210 A. 2d 50 (1965), the Supreme Court of Rhode Island held that a claim under Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758 (1964), was not waived by counsel’s failure to object at trial unless the record somehow indicates the defendant’s participation in counsel’s decision. Whatever the correctness of that holding, the acquiescence of defendant in this case, by testifying to the same facts, would seem to satisfy even that rule. With the holding of Mendes, compare the holding-in Nelson v. California, 346 F. 2d 73 (9th Cir. 1965) (counsel’s failure to object to introduction of confession waives Escobedo claim even though accused disagreed at trial with strategy of counsel).